Citation Nr: 0101276	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  97-34 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for tropical sprue 
with absorption syndrome, currently rated as 30 percent 
disabling.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a June 1997 rating determination by the Baltimore, 
Maryland, Regional Office (RO).


FINDINGS OF FACT

1.  The evidence required for proper adjudication of the 
issue on appeal has been obtained to the extent possible.  

2.  The veteran's topical sprue is manifested by subjective 
complaints of chronic diarrhea, abdominal cramping, nausea 
and fatigue.  There is no evidence of malnutrition or other 
nutritional problems, anemia or that the veteran utilizes 
absorbent materials.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
tropical sprue have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.114, Code 7319 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a March 1974 rating decision, service connection was 
granted for tropical sprue and a 20 percent evaluation was 
assigned. In a June 1997, rating decision the RO increased 
the evaluation for tropical sprue to 30 percent.

In support of his claim for increase in April 1997, the 
veteran submitted private outpatient treatment records dated 
from 1980 to 1994.  These records show the veteran was 
hospitalized in March 1987 for abdominal pain, vomiting, 
fever and malaise diagnosed as acute enteritis with weight 
loss, probably of viral etiology.  At that time the examiner 
noted the veteran's history of tropical sprue stating that 
there had been no recurrence of any symptoms except 
occasional cramping.  In April 1994 the veteran was treated 
for "grumbly" diarrhea, low-grade fever and spotty bright 
red rectal bleeding diagnosed as C-Difficile enterocolitis.  

Additional evidence submitted in support of the claim 
includes lay statements from the veteran, his friends and 
relatives relating their observations of the veteran's 
physical condition subsequent to active duty.  

On VA examination in May 1997 the veteran complained of 
episodes of diarrhea, nausea, abdominal cramping and fatigue, 
which interfered with his work.  He gave a history of first 
developing problems in 1970, with episodes of what he 
described as "massive diarrhea" abdominal cramping, fever 
and weight loss.  The episodes resulted in dehydration 
requiring intravenous fluid replacement.  The veteran also 
had problems with night vision, was related to vitamin 
malabsorption and deficiency.  He stated that he had muscle 
atrophy in the past and intermittent recurrence of symptoms 
every month.  Currently, the veteran reported 7 to 8 episodes 
of diarrhea a day and estimated that he could lose about 2 
gallons of fluid per rectum per day, when the disease was 
active.  He drinks Gatorade, Pedialyte and water in large 
amounts to prevent dehydration.  He has episodes of blood in 
his stools and avoids dairy products and fatty foods.  When 
the disease is active he has fever, joint pains, abdominal 
cramping, nausea, foul-smelling stools, weakness and fatigue.  
The episodes of severe symptoms last 4 to 5 days.  The 
veteran reported that he becomes incontinent of stool and 
must change his underwear approximately 3 times per day.  He 
takes multivitamins and folic acid to prevent vitamin 
deficiencies.  He also reported muscle weakness associated 
with the episodes.  He stated that in his job as a pipefitter 
he had to work on scaffolding sometimes 30 feet in the air, 
but because of the weakness and fatigue he felt that he was 
not safe on the scaffolding.  He also had problems reaching 
the bathroom in time.  The veteran stated that although the 
disease is fully active for 4 to 5 days per month, this 
period was preceded by 3 to 4 days in which the syndrome 
seemed to be developing and was only partially present.  
After the active period there were also 3 days of recovery in 
which the syndrome tapered off.  The veteran stated that when 
he was between episodes of active disease, he was reasonably 
symptom-free.  The veteran's history was also significant for 
colonoscopy with biopsy of the colonic mucosa, excision of 
polyps in May 1993, biopsy of the upper gastrointestinal 
tract and H. pylori bacteria, which is associated with an 
increased incidence of ulcer disease in the stomach.  On 
examination the veteran was well developed with weight at 230 
pounds and height at 6 feet 3 inches.  Evaluation of the 
abdomen revealed frequent bowel rushes.  There was no 
tenderness and no palpable organomegaly.

Also of record are VA outpatient treatment records dated in 
1997.  These records show that the veteran was hospitalized 
in late March 1997 for a cardiac problem.  At that time the 
veteran reported that he had had no episodes of tropical 
sprue in several months.  He reported that he had monthly 
bouts of diarrhea, cramps, and bloating lasting 2-3 days.  In 
April 1997, the veteran reported that more recently he was 
losing control of bowel function during these episodes.  He 
also noted an increased frequency of diarrhea, cramping and 
foul smelling stool, which could occurred eight to nine times 
per day.  The stool was also greasy in consistency.  The 
bouts of diarrhea usually occur episodically and could be 
associated with joint pain fever, and decreased energy level.  
He takes Imodium to help control the diarrhea.  His weight in 
general had been stable.  However, with acute episodes he 
could lose as much as ten pounds.  In May 1997, the veteran 
was evaluated for another exacerbation of his diarrhea and 
complaints of a mild fever and rash on the chest and on the 
buttocks.  He reported that he was beginning to miss work.  
On examination the veteran's weight was 234 pounds and the 
abdomen had mild diffuse tenderness with no rebound or 
guarding.  In July 1997, the veteran was evaluated for 
diarrhea secondary to tropical sprue.  He reported that due 
to his condition it had been difficulty for him to hold down 
a job.  He stated that he dehydrates quickly, has digestional 
difficulties and joint problems.  In August 1997, the veteran 
was evaluated for chronic diarrhea.  His last episode of 
diarrhea was several weeks ago and his bowel habits were 
normal at the time of the examination.  The veteran was 
extremely depressed about the illness and was requesting a 
leave of absence from work for disabling symptoms.  His 
history was also significant for clonic polyps, which were 
removed endoscopically.  Enteroscopy revealed normal 
appearing small bowel in mild chronic inflammation, but no 
crypt villus changes on histopathology.  The abdomen was soft 
and benign and the veteran's weight was stable.  The clinical 
impression was diarrhea by history but no conclusive evidence 
of malabsorption.  The examiner noted that he was not able to 
document evidence of tropical sprue and that a chronic course 
such as the veteran's would be somewhat unusual.  The 
examiner stated that at the time of the examination there was 
lack of concrete evidence of a disabling illness.  In 
December 1997, the veteran was again evaluated for chronic 
diarrhea.  The examiner noted the diarrhea seemed controlled 
at present and there was no objective evidence of a 
malabsorption syndrome.  

Also of record is a January 1998 letter from a VA staff 
physician indicating that the veteran had been unable to work 
at his pipefitting job because of recurrent intermittent 
diarrhea.

The veteran presented testimony at a RO hearing in April 1998 
about the onset and severity of his tropical sprue disorder.  
The veteran testified that his ability to perform his duties 
in his employment had diminished greatly.  He also testified 
that he missed a lot of work due to diarrhea, cramping and 
general malaise during the day.  He testified that he had 
been unemployed for the past 7-8 years.  He indicated that 
although his symptoms had increased slightly that because of 
his age the effects of the disease were more debilitating 
than when he was younger.

An outpatient treatment record dated in May 1998 shows the 
veteran was evaluated for complaints of diarrhea.  The 
examiner noted the veteran had undergone an endoscopy, which 
showed no evidence of malabsorption.

On VA examination in July 1998 the veteran reported that he 
had been treated in the VA Gastrointestinal Clinic for the 
last three years.  He stated that he had not worked since the 
1970s due to multiple complaints, including chronic diarrhea, 
connected with his diagnosis.  His current treatment consists 
of over-the-counter medications and occasionally prescription 
diarrheals, which he takes as needed.  He reported that every 
month he has an episode of diarrhea lasting 3-5 days, which 
is usually watery with some abdominal cramping but usually 
without bleeding.  His symptoms have not changed 
substantially since the 1970s.  On examination the veteran 
was well developed, well nourished, large and moderately 
overweight.  His posture and gait were normal.  His height 
was 6 feet 3 inches and his weight was 231 pounds.  Pertinent 
clinical findings show the abdomen was soft, without 
organomegaly or tenderness to palpation.  Bowel sounds were 
within normal limits in all four quadrants and no bowel 
sounds were heard in the thoracic cavity.  Examination of the 
abdomen was painless.  The examiner noted the veteran's 
symptoms were partially controlled with medications, and he 
was asymptomatic many more days than he was symptomatic.  His 
symptoms have been stable for years.  There was no evidence 
anywhere of malnutrition or other complications of the 
tropical sprue, in fact, the veteran was mildly overweight.  
The examiner also noted the veteran was a moderately heavy 
smoker, which must have an impact on his symptoms.

On file are records from the Social Security Administration 
(SSA), which indicate that the veteran was found to be 
disabled by that agency based primarily on psychiatric 
disability.  The SSA records are notably negative for any 
medical evidence, apart from VA medical records, documenting 
any complaints, findings or diagnosis pertaining to his 
tropical sprue disorder.

The veteran failed to report for VA examination scheduled in 
May 2000.  In the supplemental statement of the case, the RO 
noted that the veteran failed to report for a VA examination 
and continued to deny the claim for an increased rating based 
on the evidence of record.


Analysis

All relevant facts have been properly developed, and no 
further assistance to the veteran is required in order to 
comply with the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski , 1 Vet. App. 589, 592 (1995).  Where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran was scheduled for VA examination in May 2000 in 
order to assist in the development and adjudication of his 
claim now presented on appeal.  He failed to appear for the 
examination and did not provide a justification for his 
refusal.  Importantly, the claims folder contains no evidence 
that the notification mailed to the veteran regarding the 
scheduling of the examination was returned to the RO as 
undeliverable.  Under the circumstances, the Board finds that 
good cause for his failure to report has not been 
demonstrated, and that no further development, including 
attempts to obtain medical opinions, is thus warranted.  
Thus, there is no evidence of an increase in disability, and 
contemporary medical records do not confirm the veteran's 
contention that the disability has increased.

The veteran's tropical sprue is currently rated as analogous 
to irritable colon syndrome and has been evaluated as 30 
percent disabling.  A 30 percent disability rating is 
warranted for irritable colon syndrome with severe diarrhea 
or alternating diarrhea and constipation with more or less 
constant abdominal distress.  See 38 C.F.R. § 4.114, Code 
7319 (2000).  A 30 percent evaluation is the highest 
disability rating available under that diagnostic code.

The veteran's disability may also be rated as analogous to 
resection of the small intestine.  A 40 percent disability 
rating is warranted for resection of the small intestine with 
definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss.  
Resection of the small intestine with marked interference 
with absorption and nutrition, manifested by severe 
impairment of health objectively supported by examination 
findings including material weight loss warrants a 60 percent 
evaluation.  See 38 C.F.R. § 4.114, Code 7328 (2000).

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes important where there is 
appreciable loss sustained over a period of time.  In 
evaluating weight loss generally, consideration will be given 
not only to standard age, height, and weight tables, but also 
to the particular individual's predominant weight pattern as 
reflected by the records.  38 C.F.R. § 4.112 (2000).

The record reflects that the veteran's weight has remained 
relatively stable from 230 pounds in May 1997, to 234 pounds 
in May 1997 and 231 pounds most recently in July 1998.  There 
was no evidence of anemia or malnutrition on examination.  
The veteran was considered moderately overweight.

A review of the relevant evidence of record, and in 
particular, findings noted on the most recent VA examination 
in July 1998, reflects that the veteran continues to have 
symptoms of chronic diarrhea, abdominal pain, and nausea.  In 
that regard, the evidence demonstrates diarrheal episodes, 
with some relief with over-the counter and prescribed 
medications.  The July 1998 VA examination reveals findings 
that are essentially unchanged from clinical findings 
recorded on prior VA examinations and in outpatient medical 
reports.  In this context, the medical evidence of record is 
significant for a long-standing history of constant symptoms 
of diarrhea, abdominal cramping and fatigue.  However, the 
record is negative for any findings that the veteran 
experiences malnutrition or other nutritional problems, 
anemia, or has utilized absorbent materials which might 
provide a basis for a higher disability rating under the 
criteria for evaluation of disorders of the digestive system.  
See, e.g., 38 C.F.R. § 4.114, Codes 7328, 7332 (2000).  
Significantly, as noted above, the 30 percent rating 
currently assigned contemplates a severe disability 
manifested by frequent episodes of diarrhea with abdominal 
discomfort which the Board finds to be consistent with the 
objective and subjective evidence of record in this case.  In 
light of the above, the Board finds that the weight of the 
evidence is against an evaluation in excess of 30 percent for 
irritable bowel syndrome.

In addition the Board notes that the veteran was awarded SSA 
benefits in 1997.  However, the medical evidence of record 
suggests that the veteran was in generally good health in 
1997 and that his SSA disability is related to psychiatric 
disability.  

In making its determination, the Board has considered the 
veteran's testimony, which is considered credible insofar as 
the veteran described his current symptoms and belief that 
his service-connected disorder is more disabling than 
currently rated.  However, the competent evidence in this 
case does not provide a basis for favorable action on the 
veteran's claim.  Accordingly, the Board finds that the 
veteran's current disability rating contemplates compensation 
for his present level of symptomatology and resulting 
impairment with due consideration to the provision of 38 
C.F.R. § 4.7.

The Board acknowledges that the veteran has missed time from 
work because of the effects of his service-connected 
disability.  However, the record does not establish 
exceptional or unusual factors such as marked interference 
with employment so as to warrant extraschedular consideration 
under 38 C.F.R. § 3.321(b).  Generally, under the rating 
schedule, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2000).  
Although a VA physician indicated in a January 1998 letter 
that the veteran was unable to work due to recurrent 
intermittent chronic diarrhea, subsequent VA examination in 
July 1998 revealed the veteran's symptoms had been stable for 
years and that he was asymptomatic more days than he 
symptomatic.  The Board finds that the 30 percent schedular 
evaluation now in effect adequately compensates for the 
impairment produced by the service-connected tropical sprue.

The Board therefore finds that a preponderance of the 
evidence is against the claim for an increased rating for 
tropical sprue and that the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an increased evaluation for tropical sprue is 
denied.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  




There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

The veteran has raised the possibility that he has developed 
hypertension secondary his service-connected tropical sprue.  
38 C.F.R. § 3.310 (2000).  Moreover, in Allen v. Brown, 7 
Vet. App. 439, 448 (1993), the U.S. Court of Appeals for 
Veterans Claims, (hereinafter the Court) defined aggravation 
of a non-service-connected disability by a service connected 
disability as any additional impairment of earning capacity 
resulting from an already service-connected condition, and 
held that when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  However, the record reflects that 
medical inquiry has not been undertaken in this respect.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should take appropriate steps 
to obtain copies of all VA and private 
treatment records which are not already of 
record, pertaining to treatment of the 
veteran's service-connected tropical 
sprue, as well as treatment for 
hypertension.  All records obtained should 
be associated with the claims folder.

3.  Among the actions taken by the RO to 
comply with the change in the law, 
examination of the veteran should be 
conducted to ascertain whether he has 
hypertension that is attributable to 
service-connected tropical sprue.  The 
examiner should provide an opinion as to 
the medical probabilities that any 
hypertension is attributable to service-
connected tropical sprue.  The examiner 
should be further requested, with 
appropriate guidance, to provide an 
opinion as to whether the tropical sprue 
caused an increase in nonservice-connected 
hypertension even though such disability 
was not caused by the tropical sprue.

4.  The RO should review the report of 
the examination to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.  

5.  Thereafter, the RO should review the 
veteran's claim for secondary service 
connection.  A determination as to whether 
service connection for hypertension, 
pursuant to the Court's guidance in Allen, 
should also be made.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, which includes citation to and 
discussion of pertinent law and 
regulations.  The veteran and his 
representative should be given the 
opportunity to respond to the supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 



\Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 


